DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 2,420,646.
In regard to claim 1, EP ‘646 discloses a threaded connection of casing pipes (fig. 2), comprising male 4 and female 1 members with trapezoidal tapered threads arranged, respectively, on the outer and inner surfaces of the end sections thereof, as well as radial sealing surfaces 19 and stop end surfaces 20,21, positioned at an angle (Ae) of 14-16° (see paragraph 31 where Ae can be between 0 and 30 degrees) relative to the normal line to the central axis of the thread and contacting with each other to form an internal sealing zone, characterized in that the threads on the male and female members have taper ratio of 1:16 (see 3rd to last line of paragraph 14), the stab flank angle (Aa) relative to the normal line to the central axis of the thread is 23-25° (see paragraph 36 where angle Aa can be between 5 and 30 degrees), the load flank angle (Ac) relative to the normal line to the central axis of the thread is from -3 to -5° (see paragraph 34 where Ac can be between -5 and 15 degrees), and the crests and stab flanks of the thread profiles form clearances between them (see space between surfaces 11 and 18 and space between 13 and 6); the radial sealing surfaces on the male and female members are tapered and positioned at an angle (see angle Ad in fig., 3) to the normal line to the central axis of the thread, and the thickness of the stop end of the male member constitutes at least 50% of the wall thickness of the male member (see fig. 1 or 2).  EP ‘646 discloses a radial sealing surface at angle, but does not disclose the exact angle recited by the Applicant.  However, it would have been obvious to one of ordinary skill in the art to make EP ‘646 with the radial sealing surface having the angle recited by the Applicant because a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Blose, Yamamoto, Noel, Hamamoto, Nakamura, Duret, Patterson, Bovisio, DeLange, Nishi, Yamaguchi, Sumitani, Shcherbakov and DeHart all disclose similar couplings that are common and well known in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078.  The examiner can normally be reached on Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID BOCHNA/Primary Examiner, Art Unit 3679